Citation Nr: 1132773	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.

In December 2009, the Board remanded the claims for further development.  The case was returned to the Board in March 2011.


FINDINGS OF FACT

1.  The Veteran's PTSD was incurred in, or caused by, his military service. 

2.  The Veteran's arthritis and medial meniscus tear of the right knee were incurred in, or caused by, his military service. 

3.  The Veteran's arthritis and lytic lesion of the left knee were incurred in, or caused by, his military service. 

4.  The Veteran's degenerative joint disease (DJD) of the lower back was incurred in, or caused by, his military service. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(f), 4.125 (2010).

2.  The criteria for entitlement to service connection for arthritis and medial meniscus tear of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).

3.  The criteria for entitlement to service connection for arthritis and lytic lesion of the left knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).

4.  The criteria for entitlement to service connection for DJD of the lower back have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  Additionally, in Stegall v. West, the Court of Appeals for Veterans' Claims (Court) hold that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this decision, the Board grants service connection for all issues on appeal.  This award represents a complete grant of the benefits sought by the Veteran such that any deficiency in VA's compliance is deemed to be harmless error and any noncompliance with the Board's April 2011 Remand order is nonprejudicial.  Therefore, any further discussion of VA's responsibilities is not necessary.  

II.  Service Connection for PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, due to abuse perpetrated by his company commander during basic training in Orlando, Florida, in April 1970.  Specifically, the Veteran alleges that the boilerman chief engaged in excessive and shocking efforts to psychologically traumatize, humiliate, and physically assault the recruits such as forcing them to eat feces, forcing one recruit to "wash" his uniform in an unflushed toilet, and having his assistant stomp on a fellow recruit's femur, causing a compound fracture.  The Veteran also related an event where he locked eyes with a dying man he did not know, but he did not provide further detail.

To be entitled to service connection for PTSD, the record must include the following:  (1) medical evidence establishing a clear diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

Furthermore, it has been held that PTSD claims based on personal assault are distinguished from its previous holding that "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (stating the general rule).  In Patton v. West, 12 Vet. App. 272, 280 (1999), the Court explicitly excepted personal assault cases from the holding in Moreau as the operative regulations specifically allow behavioral changes observed by medical professionals to serve as evidence of the occurrence of the in-service stressor.  Id.; see also Bradford v. Nicholson, 20 Vet. App. 2005-06 (2006).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran was provided with a VA examination in June 2010.  The VA examiner noted his history of non-sexual personal assault.  Specifically, the notes show that the Veteran reported that his drill instructor was sadistic and cruel.  He beat the men and forced them to endure severe punishments involving their own feces.  The Veteran said he witnessed multiple men beaten, was himself beaten, and was part of a plot of 8 men who had decided that their only option was to kill the drill instructor.  On the night the killing was planned, the drill instructor was subjected to court martial for his offenses against the men.  The Veteran said that 85 men began basic training and only 50 lasted until graduation.  The Veteran stated that many men "lost their minds" and were carried out in the fetal position, crying.  The examiner found that the Veteran met the DSM-IV stressor criteria and that the primary stressor was the abuse perpetrated by the drill sergeant was the primary stressor related to PTSD.  The examiner also determined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD and provided the opinion that the Veteran's PTSD is caused by or a result of the physical and emotional abuse that the Veteran endured during basic training.  In support of that contention, the examiner reviewed the behavioral evidence in Veteran's service treatment records and noted that he was reportedly suffering from psychosomatic complaints and was described as a "sick bay commando."  The examiner also explained that the Veteran currently suffered from anxiety attacks, had difficulty interacting with others, sleep impairment, nightmares, low motivation, tearfulness, low mood, and recurrent memories of his experiences in boot camp.  

Therefore, based on the opinion of the VA examiner, the Board finds that the Veteran is entitled to service connection for PTSD for personal assault.  38 C.F.R. 
§ 3.304(f)(5).  The Veteran has a current diagnosis of PTSD in accordance with the DSM-IV, the behavioral evidence provided by the VA examiner tends to show that the assault alleged by the Veteran actually occurred, and the examiner clearly medically linked the abuse perpetrated by the Veteran's drill sergeant to his current PTSD diagnosis.  Therefore, resolving any doubt in favor of the Veteran, service connection for PTSD is granted.  See Gilbert, 1 Vet. App. at 53.  
 
II.  Service Connection for the Veteran's Orthopedic Claims

The Veteran contends that he began having knee and back problems during basic training.  He also contends that he injured his back when he fell off the steps in the barracks in 1970.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).

Establishing service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be considered competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  The Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  However, while the Board is not required to accept a Veteran's uncorroborated account of his active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As previously noted, the Board must evaluate the evidence of record and assign due probative weight.  Madden, 125 F.3d at 1481, Washington, 19 Vet. App. at 367-68; Owens, 7 Vet. App. at 433.  Where the evidence is in equipoise, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

The Veteran contends that he began having knee problems and back problems during boot camp when the recruits in his company were forced to run carry bunks and that his disorder has gotten progressively worse since that time.  While the service treatment records show no complaints of knee or back problems in service, the Veteran does not allege that he sought treatment at that time, and his own testimony may serve as evidence of having back and knee problems during service and the Veteran is competent to testify to the occurrence of an in-service injury or incident where such issue is factual in nature, as it is here.  Grottveit, 5 Vet. App. At 91.  Furthermore, the Board finds that his account of being forced to run while carrying bunks in boot camp is credible as it is consistent with the character of his other statements about his training and facially plausible. 

In June 2010, the Veteran was provided with a VA examination.  The examiner noted that the Veteran's gait was antalgic with poor propulsion.  He had crepitation of the right knee and clicks and snaps with bending of the right and left knee.  An MRI taken of the right knee showed a tear in the posterior horn medial meniscus and moderate degenerative arthritis in the medial compartment.  The left knee MRI showed a vague lesion in the metaphysic of the tibia, suggestive in appearance of a benign healed non-ossifying fibroma.  No expansion of the cortex or irregularity of the cortex was seen and no evidence of fracture, dislocation, or other acute pathology was seen.  An MRI of the lumbar spine showed degenerative changes manifested as marginal osteophytes, sclerosis about the articular facets at L3-L4 on the right and L4-L5 and L5-S1 bilaterally, and right narrowing of the intervertebral disc space.  The VA examiner diagnosed the Veteran with bilateral knee arthritis with a right leg meniscus tear and low back degenerative joint disease.  He opined that the Veteran's bilateral knee arthritis and low back degenerative joint disease is at least as likely as not caused by or a result of trauma in service as the in-service trauma reported by the Veteran could have resulted in accelerated arthritis of the bilateral knees and lower back.  

The Board notes that the examiner did not explicitly link the Veteran's right knee medial meniscus tear and or left knee lesion to his active service.  However, resolving any doubt in favor of the Veteran and in consideration of the prohibition against differentiating between symptomatology attributed to a service-connected condition and those which are not in the absence of supporting medical evidence, the Board finds review of the examination report indicates that the examiner intended to link all the orthopedic issues diagnosed in the examination report to his active service under the general heading of arthritis.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Gilbert, 1 Vet. App. at 53.  As such, the Board finds that the examination report linking the Veteran's arthritis of the knees, bilaterally, to service, also links his medial meniscus tear and left knee lesion to his active service.

Therefore, as the record contains medical evidence of a current disability, lay evidence of an in-service injury, and medical evidence of a nexus between the claimed injury and the Veteran's present back and knee disabilities, service connection is established for arthritis and medial meniscus tear of the right knee, arthritis and lytic lesion of the left knee, and degenerative joint disease of the lower back.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167 (Fed. Cir. 2004); Hickson, 12 Vet. App. at 253 (1999).


ORDER

Service connection for PTSD is granted. 

Service connection for arthritis and medial meniscus tear of the right knee is granted. 

Service connection for arthritis and lytic lesion of the left knee is granted. 

Service connection for degenerative joint disease of the lower back is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


